                                                                   Case 3:19-cv-02881-WHA Document 47-1 Filed 08/23/19 Page 1 of 7




                                                             1   Arthur Liou (SBN 252690)
                                                                 Julia Lum (SBN 310291)
                                                             2   Danica Li (SBN 308650)
                                                                 LEONARD CARDER, LLP
                                                             3
                                                                 1330 Broadway, Suite 1450
                                                             4   Oakland, CA 94612
                                                                 Telephone: (510) 272-0169
                                                             5   Facsimile: (510) 272-0174
                                                                 aliou@leonardcarder.com
                                                             6   jlum@leonardcarder.com
                                                                 dli@leonardcarder.com
                                                             7

                                                             8   Attorneys for Defendant
                                                                 UPTE-CWA Local 9119
                                                             9

                                                            10                               UNITED STATES DISTRICT COURT
                                                            11                             NORTHERN DISTRICT OF CALIFORNIA
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP




                                                                 ISAAC WOLF,                                     Case No. 3:19-cv-02881-WHA
                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                                        Plaintiff,
                                                            14                                                   DEFENDANT UPTE’S REQUEST FOR
                                                                               v.                                JUDICIAL NOTICE IN SUPPORT OF
                                                            15                                                   MOTION TO DISMISS PLAINTIFF’S
                                                                 UNIVERSITY PROFESSIONAL &                       FIRST AMENDED COMPLAINT
                                                            16   TECHNICAL EMPLOYEES,
                                                                 COMMUNICATIONS WORKERS OF                       Date:        September 26, 2019
                                                            17   AMERICA LOCAL 9119; JANET                       Time:        8:00am
                                                                 NAPOLITANO, in her official capacity as         Courtroom:   12
                                                            18   President of the University of California;      Judge:       Hon. William Alsup
                                                                 JOSHUA GOLKA, in his official capacity as
                                                            19   Executive Director of the California Public     Action Filed: May 24, 2019
                                                                 Employment Relations Board; and XAVIER
                                                            20   BECERRA, in his official capacity as Attorney
                                                                 General of California,
                                                            21
                                                                        Defendants.
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 DEFENDANT UPTE’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS FAC
                                                                     Case 3:19-cv-02881-WHA Document 47-1 Filed 08/23/19 Page 2 of 7




                                                             1          Pursuant to Federal Rule of Evidence 201, 1 Defendant University Professional and

                                                             2   Technical Employees, Communication Workers of America Local 9119 (UPTE) hereby requests

                                                             3   that this court take judicial notice of the following documents and facts in support of UPTE’s

                                                             4   Motion to Dismiss Plaintiff’s First Amended Complaint (FAC):

                                                             5          1.      Wolf Is Part of UPTE’s Research Support Professional Bargaining Unit

                                                             6          The court should take judicial notice that Wolf’s position is part of UPTE’s Research

                                                             7   Support Professional (RX) bargaining unit. Courts may take judicial notice of public records,

                                                             8   which include California public employee’s names, job titles, and bargaining unit. See Int’l Fed’n

                                                             9   of Prof’l & Tech. Engineers, Local 21, AFL-CIO v. Superior Court, 165 P.3d 488 (2007) (public

                                                            10   employees’ names, job titles, and salaries were matter of public record and subject to disclosure

                                                            11   under California public records law); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   (a court may take judicial notice of matters of public record). Wolf’s status as part of the RX
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   bargaining unit is not subject to reasonable dispute, as Plaintiff’s job title and bargaining unit are
    ATTORNEYS




                                                            14   readily determinable from public records, and it is also readily determinable from public records

                                                            15   that Plaintiff’s job title is part of the RX unit. Accordingly, UPTE’s request for judicial notice as to

                                                            16   this fact should be granted.

                                                            17          2.      Collective Bargaining Agreement

                                                            18          The court should take judicial notice of the collective bargaining agreement (CBA) between

                                                            19   UPTE and the University of California for the RX bargaining unit. Exhibit A is a true and correct

                                                            20   copy of Article 28 of the CBA between UPTE and the University of California, which is the only

                                                            21   CBA article that concerns dues and fee deductions. 2 A court may take judicial notice of a CBA

                                                            22   between employee representatives and employers if the CBA is not subject to reasonable dispute,

                                                            23   no party questions its authenticity, and the complaint relies on the document. Harris v. Cty. of

                                                            24
                                                                 1
                                                            25     This court may take judicial notice pursuant to Federal Rule of Evidence 201, which provides that
                                                                 courts “may judicially notice a fact that is not subject to reasonable dispute because it . . . can be
                                                            26   accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”
                                                                 Fed. R. Evid. 201(b)(2). The court “must take judicial notice if a party requests it and the court is
                                                            27   supplied with the necessary information.” Fed. R. Evid. 201(c)(2) (emphasis added).
                                                                 2
                                                                   The complete agreement is available at https://ucnet.universityofcalifornia.edu/labor/bargaining-
                                                            28   units/rx/contract.html.
                                                                                                                     1
                                                                  DEFENDANT UPTE’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS FAC
                                                                    Case 3:19-cv-02881-WHA Document 47-1 Filed 08/23/19 Page 3 of 7




                                                             1   Orange, 682 F.3d 1126 (9th Cir. 2012) (taking notice of five collective bargaining agreements

                                                             2   referenced in complaint). Here, no party questions the CBA’s authenticity, and Wolf’s FAC relies

                                                             3   on this document. See FAC ¶¶ 30 (alleging that UPTE acted pursuant to the CBA), 35, ECF No.

                                                             4   39. Accordingly, Article 28 of the CBA is relevant and the request for judicial notice regarding this

                                                             5   document should be granted.

                                                             6

                                                             7                                                        LEONARD CARDER, LLP

                                                             8

                                                             9   DATED: August 23, 2019                       By:             /s/ Arthur Liou
                                                                                                                      Arthur Liou
                                                            10                                                        Julia Lum
                                                                                                                      Danica Li
                                                            11
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                                                                                      Attorneys for Defendant
                                                            12                                                        UPTE-CWA Local 9119
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                   2
                                                                 DEFENDANT UPTE’S REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS FAC
Case 3:19-cv-02881-WHA Document 47-1 Filed 08/23/19 Page 4 of 7




                 EXHIBIT A
     Case 3:19-cv-02881-WHA Document 47-1 Filed 08/23/19 Page 5 of 7



                                ARTICLE 28
                            PAYROLL DEDUCTION

A.   GENERAL CONDITIONS

     1.   UPTE-CWA shall establish the monthly amount it requires for union
          members' dues and initiation fees, and the amount required of unit
          members for agency fees. UPTE shall certify to the University in
          writing the monthly union dues and agency fee amounts, and the
          amount of members' initiation fees. The amount of the agency fee
          shall not exceed the monthly dues that are payable by members of
          UPTE. The University agrees to deduct from the pay of represented
          employees the amount of agency fees and dues UPTE has certified
          in writing.

     2.   UPTE may change the amounts to be deducted from unit employees'
          pay once per calendar year. Any annual changes in the amounts to
          be deducted for UPTE dues or agency fees shall be certified to the
          University, in writing, at least forty-five (45) calendar days prior to the
          effective date of such change. All actual costs associated with
          changing the dues/agency fee amount (machine, programming, etc.)
          shall be paid by UPTE, following discussion with UPTE.

     3.   Dues/agency fee deductions shall be monthly, or, where applicable,
          more frequently, in accordance with University payroll procedures in
          place at the time the deduction is made, unless there are insufficient
          net earnings in that period to cover said deduction.

B.   DUES AND FEES

     The payment of fair share fees and union dues through payroll deduction
     will continue even if the collective bargaining agreement expires.

     1.   Union Dues

          a.    The University will deduct from the pay of union members who
                have submitted a written individual authorization for the
                deduction of union dues, the monthly amount certified by the
                Union to be the dues required for the employee's membership
                in the Union. The employee’s authorization must be provided
                on a form agreed upon by the parties.

          b.    Dues deductions shall be effective following the University's
                receipt of the authorization form and completion of the
                appropriate programming and/or payroll changes.
     Case 3:19-cv-02881-WHA Document 47-1 Filed 08/23/19 Page 6 of 7



          c.    An employee may at any time cancel her/his authorization for
                payroll dues deduction by presenting her or his written
                request for termination and cancellation to the designated
                University office. The University will send a copy of the
                written request for cancellation of dues deduction to UPTE.

     2.   Agency Fees

          a.    Employees who do not pay union dues shall pay agency fees
                as a condition of employment. The amount of the fee shall be
                deducted by the University from the wages or salary of the
                employee and paid to UPTE.

          b.    Employees who are conscientious objectors to the payment of
                agency fees must apply for objector status with UPTE.

                1)    UPTE shall determine the validity of the employee's
                      status as a conscientious objector.

                2)    If UPTE agrees to the objector status of the employee it
                      shall provide monthly to the University proof of
                      payments made to Charitable Organizations.

C.   PROCESSING PAYROLL DEDUCTIONS FOR DUES AND FEES

     1.   For each dues/fee deduction check submitted to UPTE, each
          campus/hospital/LBNL shall deduct from the total dues/fees amount
          remitted, an administrative fee of $.07 per employee that covers
          reporting and calculation of dues/fees, and a deduction of $10.00 for
          each check remitted to UPTE. These costs will continue to be
          charged to UPTE on an ongoing basis.

     2.   Each campus//hospital/LBNL shall remit to UPTE, in the form of a
          check to an address designated by UPTE, an amount representing
          the dues/fees deductions less any reduction(s) referenced in Section
          C.1. above. Accompanying the check shall be a standard electronic
          and printed deduction report, which shall contain by
          campus/hospital/LBNL, by local number, an alphabetical listing of
          the UPTE unit members for who payroll deductions were made. The
          report shall include the employee identification number, employee
          name, bargaining unit code, campus code, employee within unit
          salary, and amount withheld. Any costs associated with changing
          the deduction report referenced above shall be fully paid by UPTE.
          The report shall be provided electronically via the File Transfer
          Protocol (FTP) site.
     Case 3:19-cv-02881-WHA Document 47-1 Filed 08/23/19 Page 7 of 7



D.   CORRECTION OF ERRORS

     1.    If the University fails to make appropriate authorized payroll dues or
           fee deductions, or any part thereof, the University shall correct the
           deduction amounts within thirty (30) days of notice from the Union.

     2.    If the University's error resulted in deductions less than the correct
           amount, the University shall make the additional required deductions
           to make up the difference between the actual and correct amounts in
           accordance with current payroll policy regarding additional
           deductions. However, additional deductions shall not exceed two
           times the normal dues amount in any given pay period.

     3.    If the error results in payment of more than the correct amount and
           the Union has received the funds, the Union shall reimburse the
           employees accordingly.

E.   OTHER DEDUCTIONS

     Payroll deductions shall be made for UPTE-sponsored programs pursuant
     to the provisions of the University's Accounting Manual requirements. For
     insured benefit programs the section of the Accounting Manual entitled
     "Special Regulations for Non-University Insured Benefit Program" applies.
     For other than insured benefit programs the section of the Accounting
     Manual entitled "Employee Organizations" applies.

     Effective ninety (90) days after ratification of this agreement, or July 1,
     whichever is later, the Elizabeth Glaser AIDS Foundation deduction shall be
     made available to employees.

F.   INDEMNIFICATION

     It is specifically agreed that the University assumes no obligation other
     than that specified in Section A., above, or liability, financial or otherwise,
     arising out of the provisions of this Article. UPTE shall inform the
     University when the amount of the monthly dues changes. Such notice
     should be sent in time to provide for appropriate programming. Further,
     UPTE hereby agrees that it will reimburse the University for any cost and
     indemnify and hold the University harmless from any claims, actions, or
     proceedings by any person or entity, arising from deductions made by the
     University pursuant to this Article.
